

INGERSOLL-RAND plc
MAJOR RESTRUCTURING
SEVERANCE PLAN
(as amended and restated effective April 18, 2019)
Plan Document/Summary Plan Description
Ingersoll-Rand plc, a company organized under the laws of Ireland (“Parent”),
has adopted the Ingersoll-Rand plc Major Restructuring Severance Plan (the
“Plan”) for the benefit of certain Participant employees of Parent and its
subsidiaries (hereinafter referred to as the “Company”), on the terms and
conditions hereinafter stated. Participation in this Plan is intended to be
limited to those employees designated as eligible for the Plan in Section 2
hereof.
The Plan was initially effective as of December 10, 2012, and this amended and
restated plan shall be effective as of the date written above. This Plan
supersedes, solely for the Participant, any prior plans, policies, guidelines,
arrangements, agreements, letters and/or other communication, whether formal or
informal, written or oral sponsored by the Company and/or entered into by any
representative of the Company that might otherwise provide cash severance
benefits upon a Covered Termination, including, without limitation, any
statutorily required severance (collectively, all of those “Other Severance
Arrangements”). This Plan represents the exclusive cash severance benefit
provided to Participants upon a Covered Termination and such individuals shall
not be eligible for any other cash severance benefits provided in Other
Severance Arrangements with respect to any Covered Termination.
The Plan is not intended to be an “employee pension benefit plan” or “pension
plan” within the meaning of Section 3(2) of ERISA. Rather, this Plan is intended
to be a “welfare benefit plan” within the meaning of Section 3(1) of ERISA. Any
benefits paid by the Plan are not intended to be deferred compensation, and no
Participant shall have a vested right to such benefits. This Plan shall be
administered in a manner consistent with this intent.
1.     DEFINITIONS
(a)    “Acknowledgement” shall mean the form of acknowledgement and agreement to
the terms of the Plan, substantially in the form set forth in Exhibit A hereto.
(b)    “Base Salary” shall mean a Participant’s then current annual base salary
immediately prior to his or her Involuntary Loss of Job (or, if higher, the
annual base salary immediately prior to an event that constitutes Good Reason
hereunder) exclusive of any bonus payments or additional payments under any
benefit plan sponsored by the Company, including but not limited to, any ERISA
plans, stock plans, incentive and deferred compensation plans, insurance
coverage or medical benefits and without regard to any salary deferrals under
the Company’s benefit or deferred compensation plans or programs.
(c)    “Board of Directors” shall mean the board of directors of Parent.
(d)    “Bonus Plan” shall mean the Company’s annual incentive matrix program
(“AIM”) or comparable annual bonus program for any Participants who do not
participate in AIM, as of the date of termination. For the avoidance of doubt,
the term Bonus Plan shall not mean a sales plan or local incentive arrangement.
(e)    “Cause” shall mean (i) any action by the Participant involving willful
malfeasance or willful gross misconduct having a demonstrable adverse effect on
the Company; (ii) substantial failure or refusal by the Participant to perform
his or her employment duties, which failure or refusal continues for a period of
10 days following delivery of written notice of such failure or refusal to the
Participant by the Company; (iii) the Participant being convicted of a felony
under the laws of the United States or any state or district or any foreign
jurisdiction; or (iv) or any material violation of the Company’s code of
conduct, as in effect from time to time.
(f)    “Change in Control” shall have the meaning set forth in the Incentive
Plan.
(g)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder, as well as any successor laws in
replacement thereof.
(h)    “Compensation Committee” shall mean the Compensation Committee of the
Board of Directors.
(i)    “Covered Termination” shall mean, as to any Major Restructuring, a
Participant’s Involuntary Loss of Job that occurs between the announcement of
such Major Restructuring and the first anniversary of the effective date of such
Major Restructuring; provided, that if the Company can reasonably demonstrate
that a Participant’s Involuntary Loss of Job is not substantially related to, or
as a result of, a Major Restructuring, such Involuntary Loss of Job shall not be
considered a Covered Termination hereunder. If a Major Restructuring is
effectuated by a series of transactions, then the term “effective date” as used
in this definition shall refer to the last effective date for the transactions
comprising the Major Restructuring.
(j)    “Eliminated Entity” shall mean each entity that is ceases to be a member
of the Parent controlled group in connection with a Major Restructuring.
(k)    “Employer” shall mean, with respect to any Participant, the Parent or the
applicable subsidiary of the Parent that such Participant is employed with, or
following a Major Restructuring, to the extent such Participant’s employment is
with the Eliminated Entity, the Eliminated Entity.
(l)    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended, and the rules and regulations promulgated thereunder, as well as any
successor laws in replacement thereof.
(m)    “Good Reason” shall mean (i) a substantial diminution in the
Participant’s job responsibilities or a material adverse change in the
Participant’s title or status; provided, that performing the same job for a
smaller organization following a Major Restructuring shall not constitute Good
Reason hereunder; (ii) a reduction of the Participant’s Base Salary or Target
Bonus (provided, however, a reduction of the Participant’s Base Salary or Target
Bonus shall not constitute Good Reason hereunder if there is a broad-based
reduction in the Base Salary or Target Bonus applicable to employees in the
Company) or the failure to pay Participant’s Base Salary or bonus when due, or
the failure to maintain on behalf of the Participant (and his or her dependents)
benefits which are at least comparable in the aggregate to those prior to the
completion of the Major Restructuring, or (iii) the relocation of the principal
place of Participant’s employment by more than thirty five (35) miles from the
Participant’s principal place of employment immediately prior to the completion
of the Major Restructuring; provided, that any of the events described in
clauses (i) - (iii) above shall constitute a Covered Termination only if the
Company fails to cure such event within 30 days after receipt from the
Participant of written notice of the event which constitutes a Covered
Termination; and provided further, that such Participant shall cease to have a
right to terminate due to Good Reason on the 90th day following the later of the
occurrence of the event or the Participant’s knowledge thereof, unless the
Participant has given the Company notice thereof prior to such date.
(n)    “Incentive Plan” shall mean the Company’s Incentive Stock Plan of 2018,
as may be amended from time to time, or a successor plan to the Incentive Stock
Plan of 2018.
(o)    “Involuntary Loss of Job” shall mean, with respect to any Participant,
the termination of such Participant’s employment with the Employer (i) by the
Employer without Cause, or (ii) by the Participant with Good Reason; provided,
however, that solely the transfer of a Participant’s employment from the
Employer to an Eliminated Entity shall in no event constitute an Involuntary
Loss of Job hereunder.
(p)    “Major Restructuring” shall mean a reorganization, recapitalization,
extraordinary stock dividend, merger, sale, spin-off or other similar
transaction or series of transactions, which individually or in the aggregate,
has the effect of resulting in the elimination of all, or the majority of, any
one or more of the Company’s two business segments (i.e., Climate and
Industrial), so long as such transaction or transactions do not constitute a
Change in Control.
(q)    “Participant” shall mean an individual who satisfies the Plan eligibility
requirements described in Section 2 of the Plan.
(r)    “Plan Administrator” shall mean the Vice President, Total Rewards and VP,
Treasury.
(s)    “Plan Sponsor” shall mean the Parent.
(t)    “Release Agreement” shall mean the Release Agreement in substantially the
same form attached hereto as Exhibit B (as the same may be revised from time to
time by the Company).
(u)    “Severance Multiple” shall mean the Severance Multiple set forth in a
Participant’s Acknowledgement.
(v)    “Target Bonus” shall mean a Participant’s target annual bonus under the
Bonus Plan, as of the date of termination.
2.     ELIGIBILITY
An employee of the Company who either (a) is in the Executive Band or above or
(b) was moved from the Executive Band to Band 7 during the 12 months immediately
preceding the announcement of a Major Restructuring; provided that, as a
condition of participation in the Plan, the Participant must execute and submit
the Acknowledgement, thereby agreeing to be bound by all of the terms and
conditions of the Plan, except as set forth in such acknowledgement and
agreement.
3.     TERMINATION OF EMPLOYMENT
(a)    Payments on Covered Termination. If a Participant undergoes a Covered
Termination, subject to such Participant’s execution and delivery, and if
applicable, non-revocation of the Release Agreement, as contemplated in
subsection (c) below, such Participant shall be entitled to the following
payments from the Company: (1) the Participant’s bonus under the Bonus Plan for
the year in which the Participant’s Covered Termination occurred, pro-rated for
the months of service up to and including the month of termination and based on
actual performance for the year, payable concurrently with bonus payments to
other employees under the applicable bonus plan (but in all events prior to
March 15 of the calendar year immediately following the calendar year in which
such Covered Termination occurs), which is subject to Company performance and
the other terms and conditions of the applicable bonus awards; (2) a payment in
an amount equal to such Participant’s Severance Multiple multiplied by the sum
of such Participant’s Base Salary and Target Bonus, such amount to be paid in
one lump sum as soon as practicable after the Participant’s Covered Termination
and, in no event, later than sixty (60) days after the date of such Covered
Termination; and (3) if the Participant is participating in the Company’s
Elected Officer Supplemental Plan (“EOSP”) or the Key Management Supplemental
Plan (“KMP”), and is not vested in his or her benefit under Section 3.1 of the
EOSP or KMP, as applicable, a payment equal to the amount of the benefit that
was accrued as of the Participant’s termination date to which such Participant
would have been entitled had he or she vested under Section 4.1 of the EOSP or
KMP, as applicable, with the payment thereof (including time and form of
payment) and all other terms and conditions with respect thereto, being
determined as if the payment hereunder were a vested benefit under the EOSP or
KMP, as applicable.
(b)    Other Termination Events. If a Participant voluntarily terminates
employment for any reason, other than pursuant to a Covered Termination, such
Participant shall not be entitled to the payment of any severance or other
benefits under the Plan. In addition, if a Participant’s termination of
employment does not result in a Covered Termination, such Participant shall
cease to participate in the Plan effective as of the date of such termination of
employment and have no further rights with respect thereto.
(c)    Release Agreement. Notwithstanding any provision herein to the contrary,
the payment of any amount or provision of any benefit pursuant to subsection (a)
above shall be conditioned upon a Participant’s execution, delivery to the
Company, and non-revocation of the Release Agreement (and the expiration of any
revocation period contained in such Release Agreement) within sixty (60) days
following the date of a Covered Termination. If a Participant fails to execute
the Release Agreement in such a timely manner so as to permit any revocation
period to expire prior to the end of such sixty (60) day period, or timely
revokes his or her acceptance of such release following its execution, such
Participant shall not be entitled to payment of any severance and other benefits
under the Plan. Further, subject to Section 8(f), to the extent that any of the
payments hereunder constitute “nonqualified deferred compensation” for purposes
of Section 409A of the Code, any payment of any amount or provision of any
benefit otherwise scheduled to occur prior to the sixtieth (60th) day following
the date of such Covered Termination, but for the condition on executing the
Release Agreement as set forth herein, shall not be made until the first
regularly scheduled payroll date following such sixtieth (60th) day, after which
any remaining payments shall thereafter be provided to the Participant according
to the applicable schedule set forth herein.
4.     ADDITIONAL TERMS
(a)    Taxes. Severance and other payments under the Plan will be subject to all
required federal, state and local taxes and may be affected by any legally
required withholdings, such as wage attachments, child support and bankruptcy
deductions. Unless the terms of one or more of the Company’s retirement, savings
or incentive plans expressly provide otherwise, payments under the Plan are not
deemed “compensation” for purposes of the Company’s retirement plans, savings
plans, and incentive plans. Accordingly, no deductions will be taken for any of
Company retirement and savings plans and such plans will not accrue any benefits
attributable to payments under the Plan.
(b)    Specified Employees. Notwithstanding anything herein to the contrary,
(1) if, at the time of a Participant’s Covered Termination with the Company,
such Participant is a “specified employee” as defined in Code Section 409A and
regulations thereunder, and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent the imposition of any accelerated or
additional tax under Code Section 409A, then the Company will defer commencement
of the payment of any such payments or benefits hereunder (without any reduction
or increase in such payments or benefits ultimately paid or provided to the
Participant) until the date that is six (6) months following such Participant’s
termination of employment with the Company (or the earliest date that is
permitted under Code Section 409A); and (2) if any other payments of money or
other benefits due to the Participant hereunder would cause the application of
an accelerated or additional tax under Code Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Code Section 409A, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by or at
the direction of the Plan Administrator, that does not cause such an accelerated
or additional tax or result in additional cost to the Company.
5.     TERMINATION OR AMENDMENT OF THE PLAN
Although the Plan is designed to provide severance and other benefits to
eligible employees as provided herein, the Board of Directors or the
Compensation Committee may amend or terminate the Plan in whole or in part at
any time without notice to any Participant.
6.     GOVERNING BENEFITS
Except as specifically referenced herein, the benefits under this Plan replace
and supersede any cash severance benefits payable upon a Covered Termination
previously established under Other Severance Arrangements. In no event shall any
Participant receive more than the cash severance benefits provided for herein,
and any cash severance benefits provided under any Other Severance Arrangement
or otherwise, to the extent paid, shall reduce the amounts to be paid hereunder.
7.     CLAIMS PROCEDURE
(a)    Initial Claim for Benefits. Claims for benefits under the Plan made by an
Participant or Beneficiary covered by the Plan must be submitted to Employee
Services or its successor, as designated by the Plan Administrator. Approved
claims will be paid as provided in this Plan.
In the event there is a dispute, all claims must be submitted to the Plan
Administrator in writing and within one year of:


(i)
in the case of any lump sum payment, the date on which the payment was made or
allegedly should have been made, and



(ii)
in the case of an installment payment, the date of the first installment payment
or the date it allegedly should have been paid.



(b)     Notification of Denial of Claim. If a claim is denied in whole or in
part, the claimant will be notified by written notice, in a manner calculated to
be understood by the claimant. The notice will include:


(i)
the specific reason or reasons for the denial of the claim;



(ii)
the specific references to the pertinent Plan provisions on which the denial is
based;



(iii)
a description of any additional material or information necessary to perfect the
claim, and an explanation of why such material or information is necessary;



(iv)
a description of the Plan’s claim review procedure and the time limits
applicable to such procedure; and



(v)
a statement of the claimant’s right to bring a civil action in accordance with
Section 502(a) of ERISA if the claimant’s claim is denied upon review.



(c)    Timing of Claim Decision. Such notification shall be given within 90 days
after the claim is received. This period may be extended for another 90 days if
the claimant is notified that the extension is necessary due to matters beyond
the control of the Plan, before the end of the original 90-day period. Any
notice for an extension will explain the reason for the extension and the date
by which the Plan Administrator expects to rule on the claim.
(d)    Appeal of Claim Decision. Upon denial of a claim in whole or in part, a
claimant or his duly authorized representative shall have the right to submit a
written request to the Plan Administrator for a full and fair review of the
denied claim, to submit written comments, documents, records, and other
information relating to the claim, and to be provided, upon request and free of
charge, access to, and copies of, all documents, records and other information
relevant to the claimant’s claim for benefits. A request for review of a claim
must be submitted within 60 days of receipt by the claimant of written notice of
the denial of the claim.
(e)    Timing of Decision on Appeal. The Plan Administrator or any designee
thereof shall advise the claimant of the results of the review within 60 days
after receipt of the written request for review. This period may be extended for
another 60 days if the Plan Administrator determines that special circumstances
require an extension of time for processing the request and if written notice of
such extension and circumstances is given to such claimant within the initial
60-day period. Any notice for an extension will explain the reason for the
extension and the date by which the Plan Administrator expects to rule on the
claim.
(f)    Notice of Benefit Determination on Appeal. In the event an appeal is
denied, the claimant will be notified in writing. The Plan Administrator shall
set forth in the notice:
(i)
the specific reason or reasons for the denial of the claim;



(ii)
the specific references to the pertinent Plan provisions on which the denial is
based;



(iii)
a statement of the claimant’s right to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits; and



(iv)
a statement of the claimant’s right to bring a civil action in accordance with
Section 502(a) of ERISA.

 
(h)    Time to File Civil Action, Governing Law and Venue. In the event a
claimant’s appeal is denied by the Plan Administrator, he or she shall have a
right to bring a civil action under Section 502(a) of ERISA. Any such legal
action must be filed within twelve (12) months of the appeal having been denied.
Any lawsuit filed shall be governed by ERISA, or to the extent not preempted,
the laws of the state of North Carolina and shall be brought in the United
States District Court for the Western District of North Carolina; provided,
however, that a legal action for individual benefits may also be filed in the
United States District Court in the district that includes the plaintiff’s
residence.
8.     GENERAL INFORMATION
(a)    No Right to Continued Employment.  Nothing contained in this Plan shall
confer upon any Participant any right to continue in the employ of the Company
nor interfere in any way with the right of the Company to terminate his or her
employment, with or without cause.
(b)    Plan Not Funded.  Amounts payable under this Plan shall be payable from
the general assets of the Company, and no special or separate reserve, fund or
deposit shall be made to assure payment of such amounts. No Participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset of the Company by reason of participation hereunder.
Neither the provisions of this Plan, nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any Participant, beneficiary or other person. To the extent that a
Participant, beneficiary or other person acquires a right to receive payment
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company.
(c)    Non-Transferability of Benefits and Interests.  Except as expressly
provided by the Plan Administrator, all amounts payable under this Plan are
non-transferable, and no amount payable under this Plan shall be subject in any
manner to sale, transfer, anticipation, alienation, assignment, pledge,
encumbrance or charge. This Section shall not apply to an assignment of a
contingency or payment due: (1) after the death of a Participant to the deceased
Participant's legal representative or beneficiary; or (2) after the disability
of a Participant to the disabled Participant's personal representative. The
beneficiary of a Participant who also participates in the Ingersoll-Rand Company
Employee Savings Plan (the “ESP”) shall be the beneficiary (or beneficiaries)
designated or determined under the ESP. For a Participant who does not
participate in the ESP, the beneficiary (or beneficiaries) of such Participant
shall be the default beneficiary (or beneficiaries) specified under the
applicable provisions of the ESP.
(d)    Discretion of Plan Administrator.   The Plan Administrator shall have the
sole responsibility for the administration of the Plan with all powers necessary
to enable it properly to carry out its duties in that respect; and its decisions
on all matters within the scope of its authority shall be final. The Plan
Administrator shall have and shall exercise complete discretionary authority to
construe, interpret, and apply all of the terms of the Plan, including all
matters relating to eligibility for benefits, amount, time or form of benefits,
and any disputed or allegedly doubtful terms. In exercising such discretion, the
Plan Administrator shall give controlling weight to the intent of the sponsor of
the Plan. Specifically, but not in limitation of the broad power herein
conferred, the Plan Administrator shall have the power, pursuant to the Plan, to
determine:
(i)
whether a person working for the Company is a Participant in the Plan;



(ii)
the service of any Participant;



(iii)
the compensation (including Base Salary and Target Bonus) of any Participant;



(iv)
all other questions involving constriction of the Plan or of any of the terms or
provisions thereof.



The foregoing list of powers and discretion is not intended to be either
complete or exclusive, and the Plan Administrator shall, in addition, have such
powers and discretion as it may determine to be necessary for the performance of
its administrative duties under the Plan. The Plan Administrator’s exercise of
its discretion shall be exclusive and binding on all parties concerned,
including without limitation, any and all Participants, beneficiaries, spouses,
heirs, distributes, estates, executors, administrators and assigns.
(e)    Indemnification.  The Company may indemnify all persons who are or may be
determined to be fiduciaries as that term is defined in ERISA, including
independent professional advisors and service organizations which is it
contractually obligated to indemnify, to the extent permitted by law against any
and all claims, loss, damages, expenses and liability from any action or failure
to act, except when such action or failure to act is due to the gross
negligence, willful misconduct or willful breach of fiduciary duty of such
person.
(f)    Section 409A. Notwithstanding any provision of the Plan to the contrary,
if any benefit provided under this Plan is subject to the provisions of Code
Section 409A and the regulations issued thereunder, the provisions of the Plan
will be administered, interpreted and construed in a manner necessary to comply
with Section 409A or an exception thereto.  To the extent required to comply
with Code Section 409A, any amounts due under this Plan that are determined to
be in substitution of amounts that would have been paid under Other Severance
Arrangements shall be paid at the time and in the form that such amount would
have been paid under the Other Severance Arrangements. Notwithstanding any
provision of the Plan to the contrary, in no event shall the Company (or its
employees, officers or directors) have any liability to any Participant (or any
other person) due to the failure of the Plan to satisfy the requirements of Code
Section 409A or any other applicable law.
(g)    Law to Govern.  All questions pertaining to the construction, regulation,
validity and effect of the provisions of this Plan shall be determined in
accordance with the laws of the State of North Carolina, to the extent not
governed by ERISA.
(h)    Notice. Any notice or other communication required or which may be given
pursuant to this Plan shall be in writing and shall be deemed to have been duly
given when delivered by hand or overnight courier or two days after it has been
mailed by United States express or registered mail, return receipt requested,
postage prepaid, addressed to the Parent, Attn: Corporate Secretary, c/o
Ingersoll-Rand Company, 800-E Beaty Street, Davidson, North Carolina 28036 or to
the Participant at his or her most recent address on file with the Company
(i)    Captions.  Captions and headings are given to the sections and
subsections of this Plan solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Plan or any provision thereof.
(j)    Successors.  The provisions of this Plan shall inure to the benefit of
and be binding upon the Company, its successors and assigns.
9.     STATEMENT OF ERISA RIGHTS
As a Participant in the Plan is entitled to certain rights and protection under
the Employee Retirement Income Security Act of 1974, as amended (ERISA). ERISA
provides that all participants shall be entitled to:
Receive Information About Your Plan and Benefits
A.
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as Company work sites, all documents governing the
Plan, and a copy of the latest annual report (Form 5500 series) filed by the
Plan Administrator with the U.S. Department of Labor.

B.
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, and a copy of the latest annual report
(Form 5500 series) and updated summary plan description. The Plan Administrator
may make a reasonable charge for the copies.

C.
Receive a summary of the Plan’s annual financial report, if any. The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.

Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits which is
denied or ignored, in whole or in part, you may file suit in a state or federal
court in accordance with the Plan’s claims review procedures. If it should
happen that Plan fiduciaries misuse the Plan’s money, of if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.
Assistance with Your Questions
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, of if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.
10.    PLAN IDENTIFICATION INFORMATION
Employer
Ingersoll-Rand, plc and its subsidiaries
Official Plan Name
Ingersoll-Rand, plc Major Restructuring Severance Plan
Plan Sponsor
Ingersoll-Rand, plc
Plan Administrator
Plan Administrator, as described in the definitions section of the Plan
800-E Beaty Street
Davidson, NC 28036


Type of Administration
Administered by Plan Administrator
Agent for Service of Legal Process
Ingersoll-Rand Company
c/o Senior Vice President and General Counsel
800-E Beaty Street
Davidson, NC 28036


Service or legal process may also be directed to the Plan Administrator.


Employer Identification Number




98-0626632


Plan Number
594
Plan Type
Welfare plan providing severance benefits
Plan Year
January 1 – December 31
Plan Funding
Unfunded plan; benefits paid from general assets of the Employer







Exhibit A


INGERSOLL-RAND plc
MAJOR RESTRUCTURING
SEVERANCE PLAN



--------------------------------------------------------------------------------



Acknowledgment and Agreement



--------------------------------------------------------------------------------





Name:                                 


Severance Multiple:                             


I hereby agree to the terms and conditions of the Ingersoll-Rand plc Major
Restructuring Severance Plan (the “Plan”). I understand that pursuant to my
agreement to be covered under the Plan, as indicated by my signature below, the
terms of the Plan will exclusively govern all subject matter addressed by the
Plan and I understand that the Plan supersedes and replaces, as applicable, any
and all agreements (including any prior employment agreement), plans, policies,
guidelines or other arrangements, including Other Severance Arrangements (as
defined in the Plan), with respect to the subject matter covered under the Plan
and my rights to cash severance upon any Covered Termination (as defined in the
Plan).






Dated: ____________________


PARTICIPANT


_____________________________


 



Exhibit B


RELEASE AGREEMENT


Date


Name
Address
Address


Dear __________:
 
This Agreement and Release (the “Agreement”) by and between you and
Ingersoll-Rand Company, its parents, affiliates and subsidiaries (the “Company”)
sets forth the terms of your separation of employment from the Company.


1.
Your active employment with the Company will cease as of ________ (the
“Termination Date”). Your compensation will continue through the Termination
Date.



2.
Your separation arrangements will consist of the following:



As a result of your participation in the Ingersoll-Rand plc Major Restructuring
Severance Plan (the “Plan”), and your separation of employment with the Company
constituting a Covered Termination (as defined in the Plan), you will be
entitled to the severance benefits described in Section 3(a) of the Plan,
subject to the terms and conditions of this Agreement.


You are eligible for COBRA and will receive a package in the mail from ______.
Please review the package carefully for election requirements. If you have
questions regarding retiree medical eligibility, please call the Employee
Services Contact Center at 1-866-472-6793.


None of the above payments shall be considered compensation for the purposes of
benefits or payments under any employee benefit program of the Company.


These separation arrangements and other benefits described in this Agreement
exceed the Company’s regular severance policies and programs.


The arrangements described above are in lieu of any other obligations the
Company may have to you unless specifically mentioned in this Agreement.


All vested retirement benefits for which you may be eligible will be paid
according to specific plan provisions.


Treatment of any equity based or other incentive award (including, any stock
options, SAR’s, RSU’s and PSU’s) in connection with any Participant’s
termination of employment for any reason will be governed by the applicable
terms and conditions of the specific award, or the plans or programs under which
any such award  was granted or issued.


For any questions, please contact UBS directly at 1 (877) 476-7839.


3.
In exchange for the benefits described in paragraph 2 above:



a)
You agree to promptly provide to the Company by the Termination Date, all
expense reports, all documents whether in written or electronic format, as well
as all Company assets, such as cell phones, personal electronic devices,
computer equipment, keys, security cards and/or company identification cards in
your possession pertaining to your work at the Company.



b)
You acknowledge:



•
that any trade secrets, or confidential business/technical information of the
Company, its suppliers or customers, (whether reduced to writing, maintained on
any form of electronic media, maintained in your mind or memory or whether
compiled by you or the Company) derive independent economic value from not being
readily known to or ascertainable by proper means by others, who can obtain such
economic value from their disclosure or use;



•
that reasonable efforts have been made by the Company to maintain the secrecy of
such information;



•
that such information is the sole property of the Company (or its suppliers or
customers); and



•
that you agree not to retain, use or disclose such information during or after
your employment. You further agree that any such retention, use or disclosure,
in violation of this Agreement, will constitute a misappropriation of trade
secrets of the Company (or its suppliers or customers) and a violation of the
Code of Conduct and Proprietary Agreements that you have previously made with
the Company. You also agree that the Company may seek injunctive relief and
damages to enforce this provision.



c)
You agree not to disclose the existence or the terms of this agreement to anyone
inside or outside the Company, subordinates or any other employees of the
Company. This shall not preclude disclosure to your spouse, attorney, financial
advisor, designated Company representative, or in response to a governmental tax
audit or judicial subpoena. You also agree to instruct those to whom you
disclose the terms of this agreement not to disclose the existence of its terms
and conditions to anyone else. This provision shall also not preclude you from
disclosing this agreement and its terms in a legal proceeding to enforce its
terms. The Company will hold you personally responsible for losses it incurs as
a result of violation by you of this confidentiality obligation.



d)
For a period of twelve (12) months following the Termination Date, you agree not
to directly or indirectly recruit or attempt to recruit or hire any employee(s),
sales representative(s), agent(s) or consultant(s) of the Company to terminate
their employment, representation or other association with the Company without
the prior written consent of the Company.



e)
You agree not to make any statement or criticism that could reasonably be deemed
to be adverse to the interests of the Company or its current or former officers,
directors, or employees. Without limiting the generality of the foregoing, this
includes any disparaging statements concerning, or criticisms of, the Company
and its current or former directors, officers or, employees, made in public
forums or to the Company’s investors, external analysts, customers and service
providers. You agree that any violation of these commitments will be a material
breach by you of this Agreement and the Company will have no further obligation
to provide any compensation or benefits referred to in this Agreement. You will
also be liable for damages (both compensatory and punitive) to the fullest
extent of the law as a result of the injury incurred by the Company as a result
of such remarks or communications.



f)
[DELETE this section if employee works in California, Montana, North Dakota,
Oklahoma, or Oregon.] For a period of _____ weeks [Note: should be equal to
amount of weeks of Base Salary provided as severance benefits under the Plan]
following the Termination Date, you agree to refrain from competing with the
Company with respect to any aspect of its businesses, including without
limitation, the design, manufacture, sale or distribution of similar or
competitive products as an employee or consultant/representative of a competitor
of any IR component, sector or business you have worked for in the last 5 years.
If an arbitrator or a court shall finally hold that the time or territory or any
other provisions stated in this Section (Non-Competition) constitute an
unreasonable restriction upon you, the provisions of this Agreement shall not be
rendered void, but shall instead apply to a lesser extent as such arbitrator or
court may determine constitutes a reasonable restriction under the circumstances
involved.



g)
[DELETE this section if employee works in California, Montana, North Dakota,
Oklahoma, or Oregon.] For a period of _____ weeks [Note: should be equal to
amount of weeks of Base Salary provided as severance benefits under the Plan]
following the Termination Date, you agree you will not, directly or indirectly,
for your own account or for the account of others, solicit the business of or
perform services for the business of any “Company Customer”. Company Customer
means any individual or entity for whom/which the Company provides or has
provided services or products or has made a proposal to provide services or
products and with whom/which you have had contact on behalf of the Company or
for whom/which you were engaged in preparing a proposal during the last 5 years
preceding the end of my employment.



4.
a)    You hereby irrevocably and unconditionally release and forever discharge
the Company and each and all of its successors, predecessors, businesses,
affiliates, and assigns and all person acting by, through and under or in
concert with any of them from any and all complaints, claims, compensation
program payments and liabilities of any kind (with the exception of claims for
workers’ compensation and unemployment claims), suspected or unsuspected
(hereinafter referred to as “Claim” or “Claims”) which you ever had, now have,
or which may arise in the future, regarding any matter arising on or before the
date of your execution of this Agreement, including but not limited to any
Claims under the Age Discrimination in Employment Act (29 U.S.C §621), the Older
Workers Benefit Protection Act of 1990 (29 U.S.C. §626 et seq.), Title VII of
the Civil Rights Act of 1964, (42 U.S.C. §2000e et seq.), as amended by the
Civil Rights Act of 1991, (42 U.S.C. §1981 et seq.), Sections 1981 through 1988
of Title 42 of the United States Code, the Americans with Disabilities Act (42
U.S.C. §12101 et seq.), Title II of the Genetic Information Nondiscrimination
Act of 2008, 42 U.S.C. §2000ff et seq.) [Add pertinent state statutes] and/or
other applicable federal, state or local law, regulation, ordinance or order,
and including all claims for, or entitlement to, attorney fees. This section and
the release hereunder, does not waive any claims under the ADEA that may arise
after the date of your execution of this Agreement.



b) The parties understand the word "claims", to include all claims, including
all employment discrimination claims, as defined above, whether actual or
potential, known or unknown, and specifically but not exclusively all claims
arising out of your employment with the Company and termination. All such claims
(including related attorney's fees and costs) are forever barred by this
Agreement and without regard to whether those claims are based on any alleged
breach of duty arising in contract or tort or any alleged unlawful act,
including, without limitation, age discrimination or any other claim or cause of
action and regardless of the forum in which it might be brought.


c)
Nothing in this Agreement shall prevent you (or your attorneys) from (i)
commencing an action or proceeding to enforce this Agreement or (ii) exercising
your right under the Older Workers Benefit Protection Act of 1990 to challenge
the validity of your waiver of ADEA claims set forth in this Agreement.



d)
Nothing in this Agreement shall be construed to prohibit you from filing any
charge or complaint with the EEOC or State Counterpart Agency or participating
in any investigation or proceeding conducted by the EEOC or State Counterpart
Agency, nor shall any provision of this Agreement adversely affect your right to
engage in such conduct. Notwithstanding the foregoing you waive the right to
obtain any monetary relief from the EEOC or State Counterpart Agency or recover
any monies or compensation as a result of filing any such charge or complaint.



e)
FOR CALIFORNIA ADD: It is a further condition of the consideration hereof and
your agreement that in executing this Agreement that it should be effective as a
bar to each and every claim, demand and cause of action stated above. In
furtherance of this intention, you hereby expressly waive any and all rights and
benefits conferred upon you by the provisions of Section §1542 of the California
Civil Code and expressly consent that this Agreement shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected claims, demands and causes
of action, if any, as well as those relating to any other claims, demands, and
causes of action referred to above. Under Section §1542 of the California Code,
a general release does not extend to claims which the creditor (employee) does
not know or suspect to exist in his favor at the time of executing the Release,
which if known by him must have materially affected his settlement with the
debtor (Company).



5.
You represent, warrant and acknowledge that the Company has paid you for all
hours worked. You represent, warrant and acknowledge that the Company owes you
no vacation pay other than your accrued, unused vacation attributable to the
year in which your last day of active employment occurs, which will be paid in a
lump sum based on your base salary at termination.



6.
You also hereby acknowledge and agree that you have received any and all
leave(s) of absence to which you may have been entitled pursuant to the federal
Family and Medical Leave Act of 1993, and if any such leave was taken, you were
not discriminated against or retaliated against regarding same. Except as may be
expressly stated herein, any rights to benefits under Company sponsored benefit
plans are governed exclusively by the written plan documents.

7.
This release of Claims does not affect any pending claim for workers’
compensation benefits. You affirm that you have no known and unreported work
related injuries or occupational diseases as of the date of this Agreement.



8.
You acknowledge that you have no pending, contemplated or submitted disability
claims. You acknowledge that you are aware of no facts that would give rise to a
disability claim. You acknowledge that any disability payments for time periods
covering the Termination Date forward would be withheld as an offset to the
severance amounts provided above. Alternatively, if you obtain disability
payments for the Termination Date forward, then the severance described above
would be reduced. The Company has a right to reimbursement to the extent you
obtain both disability payments for time periods after the Termination Date and
Severance.



9.
If you accept another position with the Company prior to the Termination Date,
the severance benefits described in Paragraph 2(a) of this Agreement will be
withdrawn. Alternatively, if you have already received the severance benefits
described in Paragraph 2(a) of this Agreement at the time you accept a position
with the Company, you will only be entitled to retain the portion to the lump
sum payment representing the number of weeks you were not employed by the
Company. You will be required to repay to the Company the portion of the lump
sum payment representing the number of weeks after which you became re-employed
by the Company.



10. a)
You agree that you will personally provide reasonable assistance and cooperation
to the Company in activities related to the prosecution or defense of any
pending or future lawsuits or claims involving the Company especially on matters
you have been privy to, holding all privileged attorney-client matters in
strictest confidence.



b)
You will promptly notify the Company if you receive any requests from anyone for
information regarding the Company or if you become aware of any potential claims
or proposed litigation against the Company.



c)
You shall immediately notify the Company if you are served with a subpoena,
order, directive or other legal process requiring you to provide sworn testimony
regarding a Company-related matter.



11.
If the Company reasonably determines that you have violated any of your
obligations under this Agreement, you agree to:



a)
Forfeit any right to receive the payments described in paragraph 2 above,



b)
Forfeit all rights to all outstanding stock options, vested or not, that were
previously awarded, and



c)
Upon demand, return all payments set forth in this Agreement that have been made
to you. If you fail to do so, the Company has the right to recover costs and
attorney’s fees associated with such recovery.



The Company may further, where appropriate, seek injunctive relief to cause
compliance with paragraph 3.


12.
This Agreement sets forth the entire agreement between you and the Company and
fully supersedes any and all prior agreements or understandings, written or
oral, between you and the Company pertaining to the subject matter hereof.



13.
This Agreement shall be interpreted in accordance with the plain meaning of its
terms and not strictly for or against any of the parties hereto.



14.
This Agreement is governed by the laws of the State in which the employee worked
at the time of the employee’s termination without regard to its choice of law
provisions, to the extent not governed by federal law.



15.
Should any provision of this Agreement be declared or be determined by any court
of competent jurisdiction to be wholly or partially illegal, invalid, or
unenforceable, the legality, validity, and enforceability of the remaining
parts, terms, or provisions shall not be affected thereby, and said illegal,
invalid or unenforceable part, term, or provision shall be deemed not to be a
part of this Agreement.



16.
You understand and agree that:



a)
You are signing this Agreement voluntarily and with full knowledge and
understanding of its terms, which include a waiver of all rights or claims you
have or may have against the Company as set forth herein including, but not
limited to, all claims of age discrimination and all claims of retaliation;



b)
You are, through this Agreement, releasing, among others, the Company, its
affiliates and subsidiaries, each and all of their officers, agents, directors,
supervisors, employees, representatives, and their successors and assigns, from
any and all claims you may have against them;



c)
You are not being asked or required to waive rights or claims that may arise
after the date of your execution of this Agreement, including, without
limitation, any rights or claims that you may have to secure enforcement of the
terms and conditions of this Agreement;



d)
The consideration provided to you under this Agreement is in addition to
anything of value to which you are already entitled;



e)
You knowingly and voluntarily agree to all of the terms set forth in this
Agreement;



f)
You knowingly and voluntarily intend to be legally bound by the same;



g)
You were advised and hereby are advised in writing to consider the terms of the
Agreement and consult with an attorney of your choice prior to executing this
Agreement;



h)
You have been provided with sufficient opportunity to consult with an attorney
or have waived that opportunity;



i)
You have a full [twenty-one (21)] [forty-five (45)] days from the date of
receipt of this Agreement within which to consider this Agreement before
executing it; and



j)
You have the right to revoke this Agreement within seven consecutive calendar
days (“Revocation Period”) after signing and dating it, by providing written
notice of revocation to Ingersoll-Rand plc, Attn. Corporate Secretary c/o
Ingersoll-Rand Company, 800-E Beaty St., Davidson, NC 28036. If you revoke this
Agreement during this Revocation Period, it becomes null and void in its
entirety. If you do not revoke this Agreement, after the Revocation Period, it
becomes final.



You may accept this Agreement at anytime on or after the Termination Date but
not before the Termination Date. If you accept, please acknowledge your
agreement to the terms set forth above by signing and dating below where
indicated. You have a full [twenty-one (21)] [forty-five (45)]1 days from the
date of receipt, that is until [insert date], to consider, acknowledge and
return this Agreement. This time period is required by the federal Age
Discrimination in Employment Act (“ADEA”). After you return the Agreement, as
further provided by the ADEA, there will then be a seven (7) day period within
which you may revoke the Agreement. If you fail to accept this offer within the
[twenty-one (21)] [forty-five (45)] 1 day period it will be revoked and no
longer available. It is only after the seven (7) day period that the Agreement
becomes effective and enforceable.


Sincerely,






MANAGER






CERTIFICATION


I certify that I have been advised of my rights to consult with an attorney
prior to executing this Agreement; have been given at least [twenty-one (21)]
[forty-five (45)] 1 days from date of receipt within which to consider this
Agreement; and exercised my rights and opportunities, as I deemed appropriate. I
knowingly and voluntarily have entered into this Agreement understanding its
significance and my obligations.








_____________________________________
EMPLOYEE            Date    












        